DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 30-33, 35, 37-39, 41 and 43 stand rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (J. Appl. Polym. Sci. 128:1443-1449, 2013) as set forth in the last office action and reiterated below.
	Claims 30-33 and 35: Lai teaches a formulation comprising copper nanoparticles covered by a dispersant which is polyvinylpyrrolidone (“PVP”) having an average secondary particle size of 80 nm (Lai, page 1446, left column, last paragraph; Figure 4(c)), which is well within the claimed range of 20 to 200 nm. The copper nanoparticles are crystalline (page 1447, left column, second paragraph). The cuprous oxide generated by oxidation is negligible (page 1447, left column, second paragraph); therefore, the concentration ratio of the cuprous oxide to the copper nanoparticles is necessarily close to zero which is within the claimed range of “at most 0.4”.
	With regards to the weight ratio of the solvent and the particulate matter, Lai discloses that the copper nanoparticles are “well dispersed with PVP as the capping agent and can be used as conductive ink (Lai, page 1448, last paragraph). Therefore, the PVP capped copper nanoparticles of Lai would be expected to form or would have been obvious to make a formulation comprising 25-75 wt% or 30-75wt% of particulate matter, which is a typical range in a conductive ink formulation. See for example: US 2012/025136, US 2011/0218304, or US 2011/0143051. 	
	With regards to the weight ratio of the dispersant, i.e. PVP, to copper nanoparticles or the particulate matter, because the diameter of the copper nanoparticle is within the claimed range (see above) and the thickness of the PVP coating is 2-3 nm (Lai, page 1446, left column, last paragraph) which is within the thickness of 0.4 to 4nm disclosed in the instant specification, it is necessarily inherent or expected that the weight ratio of the dispersant to the particulate matter is less than 0.04, 0.03 or even 0.015.
	Claims 37-39: Lai teaches a formulation comprising copper nanoparticles covered by a dispersant which is polyvinylpyrrolidone (“PVP”) having an average secondary particle size of 80 nm (Lai, page 1446, left column, last paragraph; Figure 4(c)), which is well within the claimed range of 20 to 200 nm. The copper nanoparticles are crystalline (page 1447, left column, second paragraph). The cuprous oxide generated by oxidation is negligible (page 1447, left column, second paragraph); therefore, the concentration ratio of the cuprous oxide to the copper nanoparticles is necessarily close to zero which is within the claimed range of “at most 0.4”.  With regards to the weight ratio of the solvent and the particulate matter, Lai discloses that the copper nanoparticles are “well dispersed with PVP as the capping agent and can be used as conductive ink (Lai, page 1448, last paragraph). Therefore, the PVP Capped copper nanoparticles of Lai would be expected to form or would have been obvious to make a formulation comprising 15-75 wt%, 25-65wt% or 30-65wt% of particulate matter which is a typical range in a conductive ink formulation. See for example: US 2012/025136, US 2011/0218304, or US 2011/0143051.
	Claim 41: Lai reports that the copper nanoparticles in the formulation are crystalline (page 1447, left column, second paragraph); therefore, it is expected that the particulate matter in the formulation comprises mostly copper nanoparticles of single- crystal.
	Claim 48: Lai discloses that the copper nanoparticles are “well dispersed with PVP as the capping agent and can be used as conductive ink (Lai, page 1448, last paragraph). Conductive inks generally comprise alcohol or glycol as the solvent (see for example: US 2012/025136 (para. 0025 and 0078), US 2011/0218304 (para. 0006 and 0027), or US 2011/0143051 (para. 0029). Therefore, it would have been obvious to employ alcohol or glycol as the solvent in the formulation of Lai.

Response to Arguments
Applicant argues that Lai teaches “crystalline copper nanoparticles” but fails to teach “single crystal metallic copper particles” as required in the instant claims.  The Examiner disagrees.  “Single crystal” basically means “homogeneous crystalline solid”.  Here, Lai describes the copper nanoparticles as “crystalline”, “nanocrystals”, “[n]o characteristic peaks from impurities”, and “the products were pure metal Cu” (Lai, page 1447, second paragraph).  Therefore, the crystalline copper nanoparticles of Lai are crystals and homogenous solid.  In other words, the crystalline copper nanoparticles of Lai meet the meaning of the claimed feature “single crystal metallic copper particles.”
Applicant further alleges that the copper particles of Lai form agglomerates which are “single crystals killers”.  This allegation is based on a premise that directly contradicts the Lai teaching.  The phrase “highly stable dispersion” in the Lai article alone would have adequately contradicted Applicant’s allegation of agglomerated particles as agglomerates cannot form a “highly stable” dispersion.  In the article, Lai explicitly states that: “The stability of nanoparticle dispersions was an important factor in their applications.  PVP was used as capping agent to prevent the agglomeration of nanoparticles.”  (Lai, page 1447, third paragraph, emphasis added).   Thus, contrary to Applicant’s allegation, the copper nanoparticles of Lai are single crystals and do not agglomerate. 
Applicant contends that single crystal form of the copper particles and agglomeration prevention are “cardinal” to the instant invention, and not to Lai.  As stated above, Lai explicitly states that “The stability of nanoparticle dispersions was an important factor in their applications” ((Lai, page 1447, third paragraph, emphasis added) and that “no signs of sedimentation was observed” in the dispersion even after 2 months storage and even centrifuged at 8000 rpm for 20 minutes (Lai, page 1447, paragraph bridging the two columns).  These emphases indicate that agglomeration prevention is “cardinal” to Lai’s teaching as well.
Other arguments address the same point as above; that is, whether the crystalline copper nanoparticles taught by Lai meet the claimed feature “single crystal metallic copper particles”.  As discussed above, these two terms are semantically and technically equivalent.
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Allowable Subject Matter
Claims 1-4, 12 and 16 are allowed.
Claims 34, 36, 40 and 42 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references of record, singly or combined, teach or suggest
a formulation comprising a particulate matter wherein at least 10% of the particulate
matter being single-crystal copper nanoparticles and at least 2% of the copper nanoparticles having triangular shape. The copper nanoparticles made by the Lai process are spherical. Chan teaches nanosphere lithography (NSL) method for making
copper nanoparticles of triangular shape. However, the NSL method of Chan is
solution-free while the Lai method is solution-based. In addition, Lai method produces
spherical nanoparticles for dispersibility; therefore, it would not have been obvious to
include non-spherical particles which usually reduce dispersibility.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

May 20, 2022